                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


KIMBERLY L. SCHAUT,

                   Plaintiff,
                                                    Case No. 20-cv-1892-pp
      v.

ANDREW M. SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that she is not employed, she is not married, and she has a 17-year-old

daughter she is responsible for supporting. Dkt. No. 3 at 1. The plaintiff lists

income of $500 per month ($352.80 maintenance, $174.20 child support.) Id.

at 2. The plaintiff’s monthly expenses total $475 ($200 rent, $275 other


                                         1

           Case 1:20-cv-01892-PP Filed 12/23/20 Page 1 of 3 Document 5
household expenses). Id. at 2-3. The plaintiff owns a 1999 Jeep Cherokee worth

approximately $1,500 and she has approximately $130 in cash on hand or in a

checking or savings account. Id. at 3. The plaintiff states, “[a]s of Feb. 2021 I

will no longer have maintenance + child support of $500 so I will have no

income at all.” Id. at 4. The plaintiff has demonstrated that she cannot pay the

$350 filing fee and $52 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that the Commissioner of Social Security

denied the plaintiff Social Security Disability Insurance for lack of disability,

that the plaintiff is disabled, and that the conclusions and findings of fact by

the Commissioner when denying benefits are not supported by substantial

evidence and are contrary to federal laws and regulations. Dkt. No. 1 at 1-2. At

this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for




                                          2

         Case 1:20-cv-01892-PP Filed 12/23/20 Page 2 of 3 Document 5
the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 23rd day of December, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

         Case 1:20-cv-01892-PP Filed 12/23/20 Page 3 of 3 Document 5
